not so presented need not be addressed by this court."). Accordingly, we

                               ORDER the judgment of conviction AFFIRMED. 2




                                                                      cit.‘
                                                      Hardesty


                                                                                   ,   J.
                                                      Douglas



                                                      Cherry



                   cc: Hon. Douglas Smith, District Judge
                        Spencer M. Judd
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                         2The fast track statement does not comply with the Nevada Rules of
                   Appellate Procedure because the text in the body of the brief is not double-
                   spaced, see NRAP 3C(h)(1); NRAP 32(a)(4), and the fact section does not
                   contain any citations to the record, see NRAP 3C(e)(1)(C) and NRAP
                   28(e)(1). Counsel for Vazquez is cautioned that the failure to comply with
                   the briefing requirements in the future may result in the imposition of
                   sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    em.